Title: General Orders, 14 December 1780
From: Washington, George
To: 


                        
                            Thursday December 14th 1780
                        
                        The Honorable the Congress have been pleased to pass the following Resolutions.
                        In Congress November 28th 1780
                        Some doubts having arisen in the minds of the General officers whether the resolution of the 24th of October
                            last "Granting Half pay for life to the officers who shall remain in service to the end of the war" was meant to extend to
                            them.
                        Resolved That the said half pay for life be extended to all Major Generals and Brigadiers General who shall
                            continue in service to the end of the war and that the resolution of the 24th of October last was so meant and intended.
                        In Congress November 29th 1780
                        Resolved That the Act of Congress of the 18th of January last providing for the Payment of Officers horses
                            killed in Action be extended to such officers entitled to keep them who shall have their horses wounded and disabled in
                            action: provided the Horses so wounded and disabled be delivered to the department of the Quarter Master General.
                        In Congress December 6th
                        The Committee to whom was referred the letter of from General Washington brought in a Report, whereupon
                            Congress came to the following resolution. 
                        While Congress are sensible of the Patriotism Courage and Perseverance of the Officers and Privates of their
                            regular Forces as well as of the Militia throughout these United States, and of the Military conduct of the principal
                            Commanders in both it gives them pleasure to be so frequently called upon to confer marks of distinction and Applause for
                            enterprises which do honor to the Profession of Arms and claim a high rank among military atchievements. In this light
                            they view the Enterprize against Fort St George on Long Island, planned and conducted with Wisdom and gallantry by Major
                            Tallmadge of the light dragoons and executed with intrepidity and complete success by the Officers and soldiers of his
                            detachment.
                        Ordered therefore—
                        That Major Tallmadge’s report to the Commander in Chief be published with the preceding minute as a tribute
                            to distinguished Merit and in testimony of the sense Congress entertain of this brilliant service.
                    